DETAILED ACTION
This Office Action is in response to RCE amendment filed on January 25, 2021. 
In the instant RCE amendment, claims 6, 9, and 14 are cancelled; claims 1, 3, 5, 10-12, and 15 are currently amended; claims 2, 4, 7, 13, and 21 are previously presented; claims 8 and 16-20 are original; claims 1 and 12 are independent claims.
Claims 1-5, 7-8, 10-13, and 15-21 have been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered. 

Response to Amendment
The amendment filed 01/25/2021 has been entered. Claims 6, 9, and 14 are cancelled; claims 1, 3, 5, 10-12, and 15 are currently amended; claims 2, 4, 7, 13, and 21 are previously presented; claims 8 and 16-20 are original; claims 1 and 12 are independent claims. Applicant’s amendments and argument to claim 1 are persuasive to overcome claim rejections associated with claim 1 as set forth in the most recent office action mailed 11/19/2020. However, applicant’s amendments and arguments to claim 12 are not persuasive to overcome 103 claim 

Response to Argument
On pages 19-20 of remarks of 01/25/2021, applicant argues that waterproof and moisture-permeable material 9 of Toshiyuki reference is not filled the hole of a lid/cap 6. Examiner disagrees because waterproof and moisture-permeable material 9 of Toshiyuki reference fill horizontal cross-section area of the hole 8 of a lid/cap 6. Hence, Toshiyuki teachings does read on “a protection film filling a hole of a lid”. Applicant further argues that does not disclose "wherein, when viewed in plan, the protection film and the molding layer are horizontally spaced apart from each other," as recited in claim 12, because the waterproof and moisture-permeable material 9 covers entirely an upper or a lower surface of the metal cap 6. Examiner disagrees because this argument does not negate the fact that Toshiyuki teaches “a protection film filling a hole of a lid”. Furthermore, since Katsuda teaches teaches a lid 3 on the molding layer 61 and positioned over the first and second gas sensors 8,9, the lid 3 having holes 31-39 extending between a first surface and a second surface of the lid 3, the first surface of the lid 3 facing away the package substrate 2 and the second surface of the lid facing toward the package substrate 2 ([0088] and figs.1-2: gas inlets 31-39 corresponds to “a hole”; [0090]: ceiling portion 30 of cap/lid 3, which facing away the ceramic wiring substrate 2, corresponds to “a first surface”; portion of cap/lid which is opposite the ceiling portion 30 and facing toward the ceramic wiring substrate 2  corresponds to “a second surface”; thus “the lid having holes extending between a first surface and a second surface of the lid; the first surface of the lid facing away the package substrate and the second surface of the lid facing toward the package substrate”). Katsuda further teaches a cavity S surrounded by the first and second gas sensors 8,9, and the molding layer 61 (fig.1 and fig.8). 
filling the first hole, the protection film being spaced apart from the top surface of the first gas sensor and the top surface of the second gas sensor, wherein, when viewed in plan, the protection film and the molding layer are horizontally spaced apart from each other.
However, Toshiyuki teaches a protection film filling a hole of a lid (waterproof and moisture-permeable material 9 of Toshiyuki reference fill horizontal cross-section area of the hole 8 of a lid/cap 6).
Since fig.7-8 and [0083] of Katsuda teaches seal member or the molding layer 61 is exposed when the protective cap 3 removed, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuda with concept teachings of Toshiyuki to include a protection film filling the first hole, the protection film being spaced apart from the top surface of the first gas sensor and the top surface of the second gas sensor, wherein, when viewed in plan, the protection film and the molding layer are horizontally spaced apart from each other, for water, dust, and/or chemical resistance ([0029]).
Note that applicant did not address examiner motivation pointed out on pages 13-14 of the most recent office action mailed 11/19/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda – US 20070107493 in further view of Toshiyuki – JP2010008371 – English Translation.

As to claims 12 and 15-16, Katsuda teaches a gas sensor package (fig.1), comprising: a package substrate 2; a first gas sensor 8 on the package substrate 2, the first gas sensor 8 comprising a first sensing part 12 and a first group of a plurality of first bonding pads (14A-14D), wherein the plurality of first bonding pads (14A-14D) are spaced apart from each other, and wherein the first sensing part 12 and the first group of the plurality of first bonding parts are spaced apart from each other and are provided on a top surface of the first gas sensor 8; a second gas sensor 9 on the package substrate 2, the second gas sensor 9 comprising a second sensing part 13 and a second group of a plurality of second bonding pads (15A-15D); wherein the plurality of second bonding pads (15A-15D) are spaced apart from each other, and wherein the second sensing part 13 and the second group of the plurality of second bonding parts (15A-15D) are spaced apart from each other and are provided on a top surface of the second gas sensor 9; a molding layer 61 on the package substrate 2, the molding layer 61 covering the first bonding pads (14A-14D) and the second bonding pads (15A-15D); wherein the molding layer 61 exposes the first sensing part 12 and the second sensing part 13 ([0084]: seal member or molding layer 61 seals in for protection the connection electrodes 14A-14D and 15A-15D and exposes the sensing part 12,13 as reasons stated in rejection of claim 2; thus “wherein the molding layer covers the plurality of bonding pads and exposes the sensing parts”); wherein, when viewed in plan, the first sensing part 12 of the first gas sensor 8 and the 13 of the second gas sensor 9 are spaced apart from each other in a second direction (horizontal direction) and are provided between the first group of the plurality of first bonding pads (14A-14D) of the first gas sensor 8 and the second group of the plurality of second bonding pads (15A-15D) of the second gas sensor 9.
Katsuda further teaches a lid 3 on the molding layer 61 and spaced apart from the first and second gas sensors 8,9 (figs.7-8 and [0083]), the lid 3 having a first hole and a second hold 31-39 (wherein the lid further includes a second hole extending between a first surface of the lid and a second surface of the lid as recited in claim 15) extending between a first surface and a second surface of the lid 3, the first surface of the lid 3 facing away the package substrate 2 and the second surface of the lid facing toward the package substrate 2 ([0088] and figs.1-2: gas inlets 31-39 corresponds to “a first and second hole”; [0090]: ceiling portion 30 of cap/lid 3, which facing away the ceramic wiring substrate 2, corresponds to “a first surface”; portion of cap/lid which is opposite the ceiling portion 30 and facing toward the ceramic wiring substrate 2  corresponds to “a second surface”; thus “the lid having a first hole and second hole extending between a first surface and a second surface of the lid; the first surface of the lid facing away the package substrate and the second surface of the lid facing toward the package substrate”).
Katsuda further teaches a cavity S surrounded by the first and second gas sensors 8,9, and the molding layer 61 (fig.1 and fig.8).
Katsuda does not explicitly teach wherein the plurality of first bonding pads are spaced apart from each other in a first direction, and wherein the first sensing part and the first group of the plurality of first bonding parts are spaced apart from each other in a second direction different from the first direction; wherein the plurality of second bonding pads are spaced apart from each other in the first direction, and wherein the second sensing part and the second group of the plurality of second bonding parts are spaced apart from each other in a second direction; and a protection film filling the first hole, the protection film being spaced apart from the top wherein, when viewed in plan, the protection film and the molding layer are horizontally spaced apart from each other, and wherein, when viewed in plan, the first sensing part of the first gas sensor and the second sensing part of the second gas sensor are spaced apart from each other in the second Page 6 of 22Application Serial No. 16/109,758Customer No. 74,712 Response of January 25, 2020Attorney Docket No. SAM-56152direction and are provided between the first group of the plurality of first bonding pads of the first gas sensor and the second group of the plurality of second bonding pads of the second gas sensor.
Since Katsuda teaches wherein, when viewed in plan, the sensing part of the first gas sensor and the sensing part of the second gas sensor are provided adjacent to the group of the plurality of bonding pads of the first gas sensor and the group of the plurality of bonding pads of the second gas sensor (see reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify Katsuda to rearrange bonding pads (14A-14D) and molding layer 61 of the first gas sensor 8 to left side of sensing element 12 of the first gas sensor 8 and also rearrange bonding pads (15A-15D) and molding layer 61 of the second gas sensor 9 to right side of sensing element 13 of the second gas sensor 9 to achieve: wherein the plurality of first bonding pads (14A-14D) are spaced apart from each other in a first direction (vertical direction after rearrangement), and wherein the first sensing part 12 and the first group of the plurality of first bonding parts are spaced apart from each other in a second direction (horizontal direction as a result of the rearrangement) different from the first direction and are provided on a top surface of the first gas sensor 8; a second gas sensor 9 on the package substrate 2, the second gas sensor 9 comprising a second sensing part 13 and a second group of a plurality of second bonding pads (15A-15D); wherein the plurality of second bonding pads (15A-15D) are spaced apart from each other in the first direction (vertical direction after rearrangement), and wherein the second sensing part 13 and the second group of the plurality of second bonding parts (15A-15D) are spaced apart from each other in a second direction (horizontal direction as a result of the rearrangement) and are provided on a top surface of the second gas sensor 9; and wherein, when viewed in plan, the first sensing part of the first gas sensor and the second sensing part of the second gas sensor are spaced apart from each other in the second Page 6 of 22Application Serial No. 16/109,758Customer No. 74,712 Response of January 25, 2020Attorney Docket No. SAM-56152direction and are provided between the first group of the plurality of first bonding pads of the first gas sensor and the second group of the plurality of second bonding pads of the second gas sensor. This is because rearranging locations of bonding pads (14A-14D) and bonding pads (15A-15D) would not have modified operation of sensing different types of gases. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, one having ordinary skill in the art is motivated to modify modified Katsuda to rearrange bonding pads (14A-14D) of the first gas sensor 8 to left side of sensing element 12 of the first gas sensor 8 and also rearrange bonding pads (15A-15D)  of the second gas sensor 9 to right side of sensing element 13 of the second gas sensor 9, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. while still sense different types of gases) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Modified Katsuda does not explicitly teach a protection film filling the first hole, the protection film being spaced apart from the top surface of the first gas sensor and the top surface of the second gas sensor, wherein, when viewed in plan, the protection film and the molding layer are horizontally spaced apart from each other.
Toshiyuki teaches a protection film filling a hole of a lid (waterproof and moisture-permeable material 9 of Toshiyuki reference fill horizontal cross-section area of the hole 8 of a lid/cap 6).
Since fig.7-8 and [0083] of Katsuda teaches seal member or the molding layer 61 is exposed when the protective cap 3 removed, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuda with concept teachings of Toshiyuki to include a protection film filling the first hole, the protection film being spaced apart from the top surface of the first gas sensor and the top surface of the wherein, when viewed in plan, the protection film and the molding layer are horizontally spaced apart from each other; wherein the protection film fills the second hole of the lid (as recited in claim 15); a cavity surrounded by the first and second gas sensors, the molding layer, and the protection film (as recited in claim 16), for water, dust, and/or chemical resistance ([0029]).

As to claim 18, modified Katsuda teaches all limitations of claim 12, Toshiyuki further teaches wherein the protection film 9 comprises a hydrophobic polymer ([0029]: waterproof material 9 produced by at least a polyurethane polymer; waterproof means that it is hydrophobic; thus “the protection film comprises a hydrophobic polymer”).

As to claim 13, modified Katsuda teaches all limitations of claim 12, modified Katsuda further teaches wherein the first sensing part 12 is positioned closer than the plurality of first bonding pads 14A-14D to a first sidewall of the first gas sensor 8, in a plan view, and wherein the second sensing part 13 is positioned closer than the plurality of second bonding pads 15A-15D to a first sidewall of the second gas sensor 9, in a plan view, and wherein the first sidewall of the second gas sensor 9 faces the first sidewall of the first gas sensor 8 (see described fig.7 below).




    PNG
    media_image1.png
    967
    644
    media_image1.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuda – US 20070107493 in further view of Toshiyuki – JP2010008371 – English Translation, and further in further view of Iwanaga – US 4457161.
As to claim 20, modified Katsuda teaches all limitations of claim 12, it does not explicitly teach a third gas sensor on the package substrate, the third gas sensor comprising a third sensing part and a third bonding pad that are laterally spaced apart from each other on a top surface of the third gas sensor; and a fourth gas sensor on the package substrate, the fourth gas sensor comprising a fourth sensing part and a fourth bonding pad that are laterally spaced 
Iwanaga teaches a concept of: gas sensor section has 6 sensors 401-406 arranged in a matrix configuration on a substrate 411 (col.4, lines 13-15).
Since Katsuda teaches a concept of mounting a plurality of gas detection elements which respond to different gas species on a single ceramic wiring substrate ([0032]), and since modified Katsuda teaches molding layer 61 covers first and second bonding pads and exposes first and second sensing parts, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Katsuda with concept teachings of Iwanaga to include a third gas sensor on the package substrate, the third gas sensor comprising a third sensing part and a third bonding pad that are laterally spaced apart from each other on a top surface of the third gas sensor; and a fourth gas sensor on the package substrate, the fourth gas sensor comprising a fourth sensing part and a fourth bonding pad that are laterally spaced apart from each other on a top surface of the fourth gas sensor, wherein the molding layer covers the third and fourth bonding pads and exposes the third and fourth sensing parts, for analyzing a plurality of gas components aspect (col.4, lines 29-30) and so that plurality of component gases contained in a gas to be measured can be detected without increasing the number of ceramic wiring substrates each functioning as a support member ([0032] of Katsuda). Furthermore, one having ordinary skill in the art is motivated to modify modified Katsuda by employing concept teachings of [0032] of Katsuda to include a third gas sensor on the package substrate, the third gas sensor comprising a third sensing part and a third bonding pad that are laterally spaced apart from each other on a top surface of the third gas sensor; and a fourth gas sensor on the package substrate, the fourth gas sensor comprising a fourth sensing part and a fourth bonding pad that are laterally spaced apart from each other on a top surface of the fourth gas sensor, wherein the molding layer covers the third and fourth bonding pads and exposes the third and fourth sensing parts, since it has been held that KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, duplicating the components of a prior art device (gas sensor along with its bonding pad and sensing part) is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Although the Katsuda reference did not disclose third and fourth gas sensors with its third and fourth bonding pad and third and fourth sensing part respectively, the court held that mere duplication of parts (gas sensor along with its bonding pad and sensing part as taught by Katsuda) has no patentable significance unless a new and unexpected result is produced).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuda – US 20070107493 in further view of Toshiyuki – JP2010008371 – English Translation, and further in further view of Park – US 20150285772.
As to claim 19, modified Katsuda teaches all limitations of claim 12.
Katsuda further teaches wherein the gas sensors comprise sensing films 12, 13, but Katsuda does not explicitly teach wherein the second sensing part is configured to sense a gas whose type is different from that of a gas sensed by the first sensing part.
Park teaches a sensor device in which a plurality of unit gas sensors respectively sensing a plurality of gases are implemented on an identical substrate ([0007]), wherein plurality of sensing materials is formed of different materials according to gases desired to sense ([0040]).
Since Katsuda teaches gas sensors 8,9 detect different gases respectively ([0032]), it would thus have been obvious for one having ordinary skill .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuda – US 20070107493 in further view of Toshiyuki – JP2010008371 – English Translation, and further in further view of Andersson – US 20190250135.
As to claim 17, modified Katsuda teaches all limitations of claim 12, but it does not explicitly teach a controller disposed on the package substrate, wherein the first and second gas sensors are stacked on the controller and laterally spaced apart from each other on a top surface of the controller.
Andersson teaches a concept of: semiconductor chip not only comprises sensing element arranged thereon or integrated in but also comprises an integrated CMOS circuitry i.e. for controlling the taking of measurements ([0038]: semiconductor chip and integrated CMOS circuitry corresponds to “a controller”).
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify circuit board of Katsuda with concept teachings of “controller” of Andersson to include a controller disposed on the package substrate, wherein the first and second gas sensors are stacked on the controller and laterally spaced apart from each other on a top surface of the controller, for controlling the taking of measurements ([0038]).


Allowable Subject Matter
	Claims 1-5, 7-8, 10-11 and 21 is allowed.

	The following is a statement of reasons for the indication of allowable subject matter:

Instant claim 1 includes a first group of a plurality of first conductive pads on an upper surface of package substrate and electrically connected to the control device through first bonding wires, the plurality of first conductive pads spaced apart from each other in a second direction different from the first direction; and a second group of a plurality of second conductive pads on the upper surface of package substrate and electrically connected to the control device through second bonding wires, the second group of the plurality of second conductive pads spaced apart from each other in the second direction, wherein, when viewed in plan, the control device is provided between the first group of Page 2 of 22Application Serial No. 16/109,758Customer No. 74,712 Response of January 25, 2020Attorney Docket No. SAM-56152the plurality of first conductive pads and the second group of the plurality of second conductive pads, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 2-5, 7-8, 10-11, and 21 are allowable based on their dependency on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861